 

Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT made as of the 1st day of September 2017.

 

BETWEEN:

 

BIONIK LABORATORIES INC., a corporation incorporated under
the laws of Canada (hereinafter referred to as the “Company”)

 

- and -

 

Eric Dusseux, an individual resident in France. (hereinafter referred to as the
“Employee”)

 

and BIONIK LABORATORIES CORP., a corporation incorporated under the laws of the
state of Delaware (hereinafter referred to as “Bionik U.S.”)

 

WHEREAS the Company is engaged in the business of the research, development, and
production of medical devices;

 

AND WHEREAS the Company and the Employee have agreed to enter into an employment
relationship upon the terms and subject to the conditions hereinafter set forth
(“Agreement”);

 

AND WHEREAS the parent company of the Company, Bionik Laboratories Corp.
(“Bionik U.S.”) will also be liable for all obligations of the Company under
this Agreement.

 

THIS AGREEMENT witnesses that the parties have agreed that the terms and
conditions of the relationship shall be as follows:

 

ARTICLE 1 - EMPLOYMENT AND DUTIES

 

1.1         Appointment. Subject to the terms and conditions of this Agreement,
the Company hereby agrees to employ the Employee, and the Employee hereby
accepts employment in the Position of CEO (the “Position”) of the Company
effective September 15, 2017 or such earlier date to which the parties may agree
(the “Start Date”).

 

1.2         Reporting and Duties. The Employee shall report to the board of
directors. The Employee shall perform the duties and responsibilities of CEO, in
the area of managing the company and its subsidiaries and such other reasonable
duties as may be designated by the board of the Company from time to time.

 

1

 

 

Services performed pursuant to this Agreement shall be performed at such place
or places and at such times as shall be mutually agreeable to the Company and
Employee and during such hours as shall not conflict with any other employment.
The majority of time is to spent at Bionik’s offices in Toronto currently
located at 483 Bay Street N105, Toronto, On MSG 2C9. The Employee agrees to
comply with all applicable policies and rules of Company.

 

1.3         Term. The Employee shall be employed on an indefinite basis, subject
to the termination provisions set out in this Agreement and to any amendments as
may from time to time be agreed to in writing by the Employee and the Company.

 

1.4         The Employee shall during his employment devote the whole of his
normal working time, attention and ability to the business and affairs of the
Company, and shall faithfully and honestly serve the Company throughout his
employment and use his best efforts to promote the interests of the Company. The
foregoing shall not preclude the Employee from:

 

(a)          engaging in charitable, communal or recreational activities; or

 

(b)          engaging in another business enterprise as a passive investor; or
acting as a member or Chairman of any board of directors of companies that are
not competing with the Company or Bionik US.

 

provided, in each case, the same does not result in a contravention of Article 3
hereof or impair the ability of the Employee to discharge his duties to the
Company hereunder, it being acknowledged that, generally, it is not expected the
Employee will be required to devote any significant portion of his time to any
such matters during regular business hours. In addition, the Employee shall
truly and faithfully account for and deliver to the Company or, where
applicable, any subsidiary or other affiliate of the Company (collectively, the
Subsidiaries”), all money, securities and things of value belonging to the
Company or the Subsidiaries which the Employee may from time to time receive
for, from or on account of the Company or the Subsidiaries.

 

ARTICLE 2 - COMPENSATION AND EXPENSES

 

2.1         Base Salary. The Employee will receive fixed remuneration for his
employment pursuant to this Agreement consisting of an annual base salary of
$500,000 (Cdn.), per annum, payable semi-monthly and subject to applicable
statutory deductions required by law. The Employee’s annual salary will be
reviewed on an annual basis to determine potential increases based on the
Employee’s performance and that of the Company.

 

2

 

 

2.2         Bonus. The Employee may receive up to 50% of base salary as target
bonus and the bonus will be based on measurable performance goals to be mutually
agreed upon once employment starts on a pro-rata basis in the first fiscal year.
Any bonus earned will be accrued at the company’s year-end. Any bonus will be
paid after the Board has approved bonuses and as the Company’s cash flow allows
for bonuses to be paid, and in any event no later than six (6) months after the
completion of the applicable fiscal year.

 

2.3         Benefits. The Employee shall be entitled to participate in the
Company’s health and dental benefit plan generally available to its employees
from time to time in accordance with the terms thereof and the participation and
full coverage of the costs for the Employee in such plans is paid by the Company
with the exception of LTD which employees pay themselves to keep payments non
taxable, and enrolment in the Plan shall become fully effective as of the
commencement of his employment under this Agreement. The Company reserves the
right to alter, amend, replace or discontinue the benefit plans it makes
available to its employees at any time, with or without notice. In addition to
life insurance coverage under the Company’s group benefit plan, the Company will
pay the required premium to purchase and maintain a life insurance policy
effective on the commencement of the Employee’s employment for coverage of $
1,000,000 payable to the Employee’s beneficiary or the Employee’s estate as is
applicable.

 

2.4         Vacation. The Employee shall be entitled to six (6) weeks’ vacation
per calendar year. Such vacation shall be taken at a time or times acceptable to
the Company having regard to its operations and SEC filing deadlines and will be
pro-rated in the first fiscal year of employment. The Employee shall be allowed
to carry forward up to 5 days of earned unused vacation into the next calendar
year.

 

2.5         Expense Reimbursement. The Employee shall be reimbursed for all
reasonable expenses actually and properly incurred by him in connection with the
performance of his duties hereunder. The Employee shall submit to the Company
written, itemized expense accounts, together with supporting invoices,
acceptable to the Company and such other additional substantiation and
justification as the Company may reasonably request within sixty (60) days after
the expenses have been incurred. For clarity, expense reimbursement will include
payment of all expenses incurred prior to October 1, 2017 for hotel and meal
costs.

 

2.6         Travel to France. On a monthly basis, the Company will pay business
class return airfare to France and airport transportation costs.

 

3

 

 

2.7         Entitlements upon Financing. After the Company or Bionik U.S.
obtains new aggregate financing in the amount of $5 million dollars (Cdn.) from
and after July 16, 2017, the Employee will have the following further
entitlements:

 

(a)the Company will pay for a relocation agency service and for Twenty-four (24)
months of rent and utility costs calculated from the first day of the lease for
a furnished apartment or condominium to a maximum of $5,000 per month;

 

(b)the Company will pay all of the legal and accounting fees incurred by the
Employee in Canada and the U.S. to address the employment, immigration,
securities, tax and related issues arising in connection with the negotiation of
this employment Agreement and related equity agreements (including the equity
compensation agreement referenced in section 2.9 below), and immigration to
Canada;

 

(c)the Company will pay the annual fees for the preparation of tax returns in
each country in which the Employee is required to file such a return commencing
with 2017;

 

(d)the Company will pay for the cost of an annual executive medical provided by
Medcan, Medisys or a similar supplier;

 

(e)to the extent not covered by OHIP, the Employee will purchase supplementary
insurance for health, medical and dental coverage beyond that provided in the
Company’s benefit plan and the Company will pay the premiums for this
supplementary insurance.

 

2.8         Relocation to France. Upon termination or cessation of the
employment of the Employee, except for cause, the Company will pay the
reasonable expenses incurred by the Employee in relocating from Toronto to
France, including but not limited to the cost of breaking any rental lease,
subject to providing appropriate receipts.

 

4

 

 

2.9         Equity Compensation Agreement. At the same time that the Company and
the Employee enter into this Agreement, the Employee and Bionik U.S. will enter
into an equity compensation agreement (“Equity Agreement”), the terms of which
will constitute further consideration for the performance of the Employee’s
duties as CEO and an employee of the Company under this Agreement.

 

2.10       Equity Incentive Plan. Effective on commencement of employment, and
as further consideration for the performance of the Employee’s duties as CEO and
an employee of the Company under this Agreement, the Employee will be entitled
to participate in the 2014 Equity Incentive Plan of Bionik US (“Equity Incentive
Plan”) subject to its terms and the terms of the Equity Agreement.

 

ARTICLE 3 - COVENANTS

 

3.1         Confidential Information. The Employee hereby acknowledges that, by
reason of his employment with the Company, he has and will acquire information
about certain matters and things which are confidential to the Company and the
Subsidiaries (the “Confidential Information”), and which Confidential
Information is the exclusive property of the Company and/or the Subsidiaries,
respectively. The Confidential Information includes, without limitation,
information concerning the Company’s and the Subsidiaries’ strategic plans,
product research and development plans, details and results, trade secrets,
supplier lists, data, work product developed by or for the Company or the
Subsidiaries, and all other data and information concerning the business and
affairs of the Company and the Subsidiaries. Notwithstanding anything to the
contrary contained herein, for the purposes hereof, Confidential Information
shall not include:

 

(a)any information that has entered or enters the public domain through lawful
means; or

 

(b)information which the Employee is required to disclose pursuant to applicable
law, policies or due processes of applicable regulatory bodies or legal or
regulatory proceedings; provided that the Employee provides the Company with
prompt notice of same and assists the Company in seeking to prevent or limit
such requirement.

 

The Employee agrees that during the Term of Employment and for five (5) years
after the termination hereof, for any reason, he shall not (except in the
performance of his responsibilities) directly or indirectly, (i) use for his own
benefit or for the benefit of others; (ii) disseminate, publish or disclose; or
(iii) authorize or permit the use, dissemination or disclosure by any person,
firm or entity of any Confidential Information without the express written
consent of the board of directors of the Company and the Subsidiaries. Upon
termination of this Agreement for any reason, the Employee agrees to return to
the Company and its Subsidiaries (or, in the case of electronic items,
permanently delete) all documents, records, storage, data, samples, and other
property of the Company and its Subsidiaries, together with all copies thereof,
which contain or incorporate any Confidential Information.

 

5

 

 

3.2         Intellectual Property, Inventions and Patents. As part of the
consideration for this Agreement and for his employment by the Company, subject
to the provisions of this Agreement, the Employee hereby assigns to the Company,
as and when same arise, his entire right, title and interest, including all
intellectual property rights and trade secret rights, in and to any and all work
product that is conceived, created, developed or otherwise generated by the
Employee from time to time that relates to the business of the Company or the
Subsidiaries, including all inventions, research, designs, trade secrets,
improvements, plans, specifications and documentation (collectively, “Work
Product”). The Employee further agrees that he will promptly, fully disclose to
the Company or the Subsidiaries his Work Product and will, at any time from the
date hereof, including during and after his employment with the Company, at the
Company’s expense, render to the Company or the Subsidiaries as requested such
co-operation and assistance as the Company or the Subsidiaries may deem
advisable in order to obtain copyright, patent, trade-mark or industrial design
registrations as the case may be on, or otherwise vest, perfect or defend the
Company’s or the Subsidiaries’ rights with respect to, any or all Work Product,
including, but not limited to, the execution of any and all applications for
copyright, patent, trade-mark or industrial design registrations, assignments of
copyrights and other instruments in writing which the Company and the
Subsidiaries may deem necessary or desirable. The Employee hereby irrevocably
waives all of his moral rights in the Work Product in favour of the Company and
its Subsidiaries and their respective successors, assignees and licensees.

 

The Employee shall take all precautions to maintain and protect the legal rights
of the Company and its Subsidiaries in the Work Product, and to maintain the
confidentiality of trade secrets included in the Work Product in accordance with
Section 3.1 hereof. For certainty, no license to the Work Product is granted to
the Employee, except to the extent required for the performance of his
responsibilities under this Agreement.

 

The Employee irrevocably appoints any officer of the Company or the Subsidiaries
from time to time to be his attorney, with full power of substitution, to do on
the behalf of the Employee anything that the Employee can lawfully do by an
attorney to do all acts and things in relation to ownership of the Work Product
which the Company or the Subsidiaries shall deem desirable, and to do, sign and
execute all documents, conveyances, deeds, assignments, transfers, assurances
and other instruments which may reasonably be necessary or desirable for the
purpose of registering, vesting, perfecting, defending, assigning or otherwise
dealing with the Work Product. Such power of attorney is given for valuable
consideration acknowledged by the Employee to be coupled with an interest, shall
not be revoked by the bankruptcy or insolvency of the Company or the
Subsidiaries and may be exercised by the officers of any successor or assign of
the Company or the Subsidiaries.

 

6

 

 

The Employee hereby covenants that the Work Product will not violate or infringe
any intellectual property rights of any third party or constitute an
unauthorized use of confidential or proprietary information of a third party.

 

All of the aforesaid covenants in this Section shall be binding on the assigns,
executors, administrators and other legal representatives of the Employee.

 

3.3         Non-Solicitation of Employees. The Employee shall not, during the
period from the date hereof to that date which is one (1) year following the
termination of this Agreement or the Employee’s employment, for any reason,
directly or indirectly, hire any employees or consultants of the Company or the
Subsidiaries or induce or attempt to induce, solicit or attempt to solicit any
of the employees or consultants of the Company or the Subsidiaries to leave
their employment or engagement with the Company.

 

3.4         Non-Solicitation of Customers and Suppliers. The Employee shall not,
during the period from the date hereof to that date which is one (1) year
following the termination of this Agreement or the termination of the Employee’s
employment, for any reason, directly or indirectly, without the prior written
consent of the Company, solicit or attempt to solicit any customers of the
Company or the Subsidiaries with whom the Employee had contact with or material
knowledge of, for the purpose of selling to those customers any products or
services which are the same as or substantially similar to or in any way
competitive with the products or services sold by the Company or the
Subsidiaries, at the time of termination of this Agreement. The Employee shall
not, during the period from the date hereof to that date which is one (1) year
following the termination of this Agreement or the termination of the Employee’s
employment, for any reason, directly or indirectly, without the prior written
consent of the Company, solicit or attempt to solicit any suppliers of the
Company or the Subsidiaries with whom the Employee had contact with or material
knowledge of, for the purpose of diverting or attempting to divert business away
from the Company or the Subsidiaries.

 

7

 

 

3.5         Non-Competition. Subject as hereinafter provided, the Employee shall
not, without the prior written consent of the board of the Company at any time
during the period from the date hereof to that date which is one (1) year
following the date of termination this Agreement or the Employee’s employment,
engage in the development of assistive and rehabilitation robotic devices that
are in any way competitive with the products or services sold by the Company or
the Subsidiaries at the time of the termination of this Agreement, either
individually or in partnership or jointly or in conjunction with any person as
principal, agent, employee, shareholder (other than a holding of shares listed
on a Canadian or United States stock exchange that does not exceed five percent
(5%) of the outstanding shares so listed) or in any other manner whatsoever, nor
shall the Employee lend money to, guarantee the debts or obligations of or
permit his name or any part thereof to be used or employed by any person engaged
in a similar business to the Company or the Subsidiaries.

 

3.6         Acknowledgement, Waiver and Enforcement. The Employee confirms that
the restrictions contained in this Article 3 are reasonable and valid to protect
the legitimate business interests of the Company and the Subsidiaries. The
Employee hereby agrees and acknowledges that it would be extremely difficult to
measure the damages that might result from any breach of any of the covenants of
the Employee contained herein and that any breach of any of the covenants of the
Employee might result in irreparable injury to the business for which monetary
damages could not adequately compensate. If a breach of any of the covenants of
the Employee occurs, the Company shall be entitled, in addition to any other
rights or remedies the Company may have at law or in equity, to have an
injunction issued by any competent court enjoining and restricting the Employee
and all other parties involved therein from continuing such breach.

 

3.7         Survival and Enforceability. It is expressly agreed by the parties
hereto that the provisions of this Article 3 shall survive the termination of
this Agreement and the Employee’s employment.

 

ARTICLE 4 - DEATH

 

4.1         Death. If the Employee dies while employed under this Agreement,
this Agreement shall terminate immediately and the Company shall pay to the
Employee’s estate or any beneficiary designated by the Employee:

 

(a)the annual salary earned, and any expenses incurred by the Employee up to the
date of his death; and

 

(b)a pro-rata bonus in a lump sum calculated to the date of death based on the
target bonus for the fiscal year in which the Employee dies.

 

8

 

 

In addition, the Employee’s estate or beneficiary, as applicable, will receive
further entitlements as provided under the Equity Agreement and the Equity
Incentive Plan.

 

ARTICLE 5 - TERMINATION OF EMPLOYMENT

 

5.1         Termination by Company for Cause. The Company may terminate this
Agreement for cause at any time without any notice or payment in lieu of such
notice of termination. The Employee will be provided with his annual salary,
benefits as set out in Section 2.3, and expenses incurred up to the date of
termination. For the purposes of this Agreement, “cause” means:

 

(a)a material breach by the Employee of the terms of this Agreement; or

 

(b)any act or conduct that constitutes cause based on common law

 

5.2         Termination by Disability. Subject to applicable human rights law,
the Company may terminate this Agreement as a result of any mental or physical
disability or illness, which results in the Employee being unable to
substantially perform his duties for a continuous period of 150 days or for
periods aggregating 180 days within any period of 365 days. The Employee’s
salary will continue to be paid for any day of illness or disability for all of
the 150 day continuous period, or up to 180 days in any period of 365 days,
whichever is greater. Permanent or indefinite inability to perform essential
functions shall be based on the opinion of a qualified medical provider if a
medical condition is involved, or as otherwise required by law. Termination will
be effective on the date designated by Company and the Employee will be paid his
annual salary, benefits as set out in Section 2.3, and expenses incurred up to
the date of termination. In addition, the Employee will receive all of the
entitlements set out in section 5.4 below and under the Equity Agreement and the
Equity Incentive Plan on a termination under this section 5.2.

 

5.3         (a) Termination by Employee. The Employee may terminate this
Agreement and his employment at any time, for any reason, provided that the
Employee provides the Company with thirty (30) days’ prior written notice. The
Employee agrees to use his best effort to assist the Company to complete an
effective reallocation of his responsibilities upon the giving of such notice.
The Company may waive notice, in whole or in part, by providing pay in lieu of
notice for the balance of the thirty (30) day period, including benefits as set
out in Section 2.3 and expenses incurred.

 

9

 

 

(b) Resignation for Good Reason. If the Employee resigns for good reason (“Good
Reason”), he will receive the same entitlements under section 5.4 as if
terminated without cause. “Good Reason” means a material reduction in the
Employee’s compensation or responsibilities, a requirement that the Employee
report to any person other than the boards of directors of the Company or Bionik
US, a requirement that the Employee relocate more than 50 miles away from his
principal work place under this Agreement without his consent, and any other
circumstance or set of circumstances which constitute a constructive dismissal
at common law. The Employee must provide notice of the existence of any
condition claimed to be Good Reason within three (3) months of its initial
existence, and the Company and/or Bionik US (as the case may be) must have
failed to correct such condition within thirty (30) days of receipt of such
notice.

 

5.4         Termination by Company for Other than Cause. The Company may
terminate this Agreement and the Employee’s employment, for any reason. The
Company may terminate the Employee without cause provided that the Company
provides the Employee with:

 

(a)pay in lieu of notice in a lump sum equal to twelve (12) months’ salary plus
one (1) month’s salary for every completed year of service;

 

(b)payment of a pro-rata bonus in a lump sum for the fiscal year in which
employment is terminated up to the date of termination and calculated on the
basis of target bonus for that fiscal year;

 

(c)payment of a lump sum amount in lieu of bonus for the twelve (12) month
period following the date of termination, plus an additional month for every
completed year of service, calculated on the basis of target bonus for the
fiscal year in which employment is terminated;

 

(d)Subject to the terms of the group benefit plan, continuation of the
Employee’s benefits in section 2.3 until the end of the twelve (12) month period
following termination of employment increased by one month for each completed
year of service; and

 

(e)all entitlements under section 2.7 until the end of the twelve (12) month
period following termination of employment increased by one month for each
completed year of service, notwithstanding any failure or inability to obtain
the new financing set out in section 2.7;

 

5.5         Timing of Payments. All payments required under section 5.4 will be
paid within two weeks of the date on which the Employee is advised of the
termination of his employment without any deduction for mitigation of damages.

 

10

 

  

5.6         Equity Agreement and Equity Incentive Plan. On any termination or
cessation of employment, the Employee will have whatever entitlements are
provided under the Equity Agreement and the Equity Incentive Plan in addition to
all entitlements under this Agreement.

 

5.7         (a) Change of Control. If there is a change of control of Bionik US
(as defined under the Equity Incentive Plan) or a change of control of the
Company as defined in section 5.7(b) below, then this Agreement and the
Employee's employment are deemed to be terminated without cause and the Employee
will receive all entitlements under section 5.4 above.

 

(b) Change of Control of the Company. Change of control of the Company means the
occurrence of any of the following, in one transaction or a series of related
transactions: (i) any person acquiring a beneficial interest as defined by
applicable legislation, directly or indirectly, of securities of the Company
representing more than 50% of the voting power of the Company's then outstanding
capital stock; (ii) a consolidation, share exchange, reorganization or merger of
the Company resulting in the stockholders of the Company immediately prior to
such event not owning at least a majority of the voting power of the resulting
entity' s securities outstanding immediately following such event; (iii) the
sale or other disposition of all or substantially all the assets of the Company
(other than a transfer of financial assets made in the ordinary course of
business for the purpose of securitization); or (iv) a liquidation or
dissolution of the Company.

 

5.8         Limitation of Liability. The Employee acknowledges, understands and
agrees that the notice/pay in lieu of notice and other benefits provided for
above represent the Company's maximum termination and severance obligations to
the Employee. No other notice or severance entitlements shall apply. This
provision shall remain in full force and effect unamended, notwithstanding any
other alterations to the terms and conditions of the Employee's employment,
unless agreed to by the Company in writing. The Employee also acknowledges,
understands and agrees that the payment of pay in lie u of notice by the Company
to the Employee on termination of the Employee' s employment shall not prevent
the Company from alleging cause for the termination.

 

5.9          Effect of Termination . Upon any termination of this Agreement, the
Employee shall immediately deliver or cause to be delivered to the Company all
Confidential Information and company property belonging to the Company, which
are in the possession, charge, control or custody of the Employee.

 



 11

 

 

ARTICLE 6 - GENERAL

 

6.0         Release. Upon any termination of this Agreement or the Employee's
employment, the Employee agrees to release the Company, the Subsidiaries , and
all officers, directors and employees of the Company or Subsidiaries from all
actions, causes of action, claims or demands as a result of such termination,
except as otherwise expressly provided in this Agreement. Upon compliance with
the applicable termination provisions of this Agreement by the Company, the
Employee agrees to deliver to the Company a full and final written release of
and from all actions or claims in connection with this Agreement and the
Employee's employment in favour of the Company, the Subsidiaries , and their
directors, officers and employees in a form to be provided by the Company.

 

6.1         Recitals. The parties agree that the Recitals set out herein are
true and accurate and shall form part of this Agreement.

 

6.2         Headings. The division of this Agreement into articles and sections
and the insertion of headings are for the convenience of reference only and
shall not affect the construct ion or interpretation of this Agreement.

 

6.3        Assignment. This Agreement shall be personal as to the Employee and
shall not be assignable by the Employee subject to the terms herein. This
Agreement shall enure to the benefit of and be binding upon the heirs,
executors, administrators and legal personal representatives of the Employee and
the successors and permitted assigns of the Company.

 

6.4         Entire Agreement. This Agreement and the documents and agreements
referenced herein constitute the entire agreement between the parties with
respect to the subject matter hereof and cancels and supersedes any prior
understandings and agreements between the parties hereto with respect thereto,
whether verbal or in writing. There are no other written or verbal
representations, warranties, terms, conditions, undertakings or collateral
agreements, express, implied or statutory between the parties.

 

6.5         Amendments. No amendment to this Agreement shall be valid or binding
unless set forth in writing and duly executed by both of the parties hereto. The
waiver by any party hereto of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach by any party.

 

 12

 

 

6.6         Severability. If any provision of this Agreement is determined to be
invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision and all other provisions hereof shall continue
in full force and effect.

 

6.7         Further Acts. The parties shall do all such further acts and things
and provide all such assurances and deliver all such documents in writing as may
be required, from time to time in order to fully carry out the terms, provisions
and intent of this Agreement.

 

6.8         Notice. Any demand, notice or other communication to be given in
connection with this Agreement shall be given in writing by personal deli very,
electronic delivery or by registered mail addressed to the recipient as follows:

 

Leslie Markow - CFO

Bionik Laboratories Inc.

483 Bay Street, Office N105

Toronto, Ontario

M5G 2C9

Telephone: (416) 640-7887 x 508 Email: lm@bioniklabs.com

 

and

 

Eric Dusseux

edusseux@yahoo.fr

l, rue du Capot

69300 Caluire-e t-Cuire

France

 

or such other address, individual or telecopy number, or by email as may be
designated by either party to the other in accordance herewith. Any notice given
by personal delivery will be conclusively deemed to have been given on the day
of actual delivery of the notice and, if given by registered mail, on the third
day, other than a Saturday, Sunday or statutory holiday in Ontario, following
the deposit of the notice in the mail. If the party giving any notice knows or
ought reasonably to know of any difficulties with the postal system that might
affect the delivery of mail, any such notice may not be mailed but must be given
by personal delivery. In the case of electronic delivery, on the same day that
it was sent if sent on a business day and the acknowledgement of receipt is
received by the sender before 5:00 p.m. (in the place of receipt) on such day,
and otherwise on the first business day thereafter.

 

6.9         Jurisdiction . This Agreement, excluding the Equity Agreement and
the 2014 Equity Incentive Plan , shall be governed by and construed in
accordance with the laws of the Province of Ontario and any applicable federal
laws of Canada. Each of the parties hereto agrees that any action or proceeding
related to this Agreement must be brought in any court of competent jurisdiction
in the Province of Ontario, and for that purpose hereby attorns and submits to
the exclusive jurisdiction of such Ontario court.

 



 13

 

 

6.10         Securities Regulatory Authority Requirement. The Company and the
Employee acknowledge that this Agreement shall be subject to compliance with any
applicable rules, regulations and policies of any stock exchange or exchanges on
which any securities of the Company may from time to time be listed and any
other securities authority having jurisdiction.

 

6.11         Time of the Essence. Time shall be of the essence in this
Agreement.

 

6.12         Independent Legal Advice. The Employee acknowledges that he has
been advised to seek in de pendent legal counsel in respect of the Agreement and
the matters contemplated herein. To the extent that he declines to receive
independent legal counsel in respect of the Agreement, he waives the right,
should a dispute later develop, to rely on his lack of independent legal counsel
to avoid his obligations, to seek indulgences from the Company or to otherwise
attack the integrity of the Agreement and the provisions thereof, in whole or in
part.

 

6.13         Canadian Currency. All payments under this Agreement will be made
in Canadian dollars .

 

6.14         Indemnification. The Company will, to the maximum extent permitted
by law , indemnify the Employee and the Employee's heirs, estate, estate
trustees, executors and legal representatives (collectively " heirs"), and save
the Employee and the Employee 's heirs harmless from all damages, legal fees,
costs, interest, HST or other applicable taxes, charges and expenses, including
any amount paid to settle an action or to satisfy a judgment reasonably incurred
by the Employee in respect of any civil, criminal or administrative action or
proceeding to which the Employee is made a party by reason of having been an
employee, officer or director of the Company or Bionik U.S., or in connection
with the performance of the Employee's employment duties. Such action or
proceeding includes any litigation, arbitration, regulatory proceeding,
mediation or investigation in any jurisdiction. To the extent that the Employee
or the Employee's heirs incur legal fees, costs or expenses in connection with
such actions or proceedings, the Company will pay such fees, costs or expenses
when they are incurred.

 

 14

 

 

6.15         Joint /Several Liability and Guarantee. It is in the best interests
of the Company and Bionik U.S. that the Employee enter into this Agreement. As
an inducement in this regard, Bionik U.S. agrees that it is jointly and
severally liable for all obligations of the Company under this Agreement
("Obligations"). In addition, Bionik U.S. guarantees payment and satisfaction of
all Obligations and also attorns irrevocably to the exclusive jurisdiction of
the Ontario Courts with respect to any action or proceeding in any way related
to or arising out of this section 6.15 and excluding the Equity Agreement and
the Equity Incentive Plan.

 

[the balance of this page is left blank and the signature page follows]

 



 15

 

 



IN WITNESS WHEREOF this Agreement has been executed by the parties hereto as of
the date first written above.

 

SIGNED, SEALED AND DELIVERED ) in the presence of )   )   )

 

/s/ Leslie Markow   /s/ Eric Dusseux Witness   Eric Dusseux

 

Leslie Markow Eric Dusseux       BIONIK LABORATORIES INC.

 

    /s/ Leslie Markow   per: Authorized Signing Officer           I have
authority to bind the corporation.           Leslie Markow     Name Printed    
      CFO     Title           BIONIK LABORATORIES CORP.

 

    /s/ Marc Mathieu   per: Authorized Signing Officer           I have
authority to bind the corporation.           Marc Mathieu     Name Printed      
          Title

 

 16

